DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on June 24, 2022. 
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 30, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed June 24, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specifications have overcome the objections set forth in the Non-Final Office Action mailed March 24, 2022.
 
Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. 101 rejection, applicants argue in pages 10-12 that the claim limitations are not directed to 35 U.S.C. 101 and that the amendments have overcome the rejection. The applicant asserts that because the claims are directed towards an improvement in post-processing of a decision-making model, where the decision-making models are complex and difficult to assess (page 11), the limitations therefore cannot be performed practically in the human mind. The examiner respectfully disagrees because the amended language is still directed to a mental process. Even though the limitations are directed to a “specific technique for post processing”, which the applicant asserts that a human could not “reliably” do mentally because “a user may need to rely on past experience, rules of thumb, or assumptions when trying to determine why an autonomous vehicle made a specific decision” (page 11), this still means that it is possible for a human to do these steps mentally. Applicant also asserts that the claim limitations “integrate the mental process into a practical application of the alleged exception” and “an improvement in transparency of a decision-making model is a practical application” (page 12). The examiner respectfully disagrees because the steps “generate a slice of a decision space”, “fix values of all except two observations,” and “modify the values”, cover a process that can be practically performed in the human mind. For example, a human can still use a paper and pen to write down, calculate values, and determine a solution based on observational data. The limitations “receive a decision-making model”, “receive historical data”, and “present the slice of the decision space” of claim 1 are considered insignificant extra-solution activity as these steps are merely data gathering and displaying data. The recitation of a processor, which is a generic computer part, does not take preclude the claim from reciting an abstract idea. Therefore, the claims as amended are still directed to an abstract idea. Accordingly, the 35 U.S.C. 101 rejection is maintained. See detailed rejection below. 
Applicant's arguments filed June 24, 2022, with respect to the 35 U.S.C. 103 rejection on amended independent claims 1, 11, and 16, have been fully considered but they are not persuasive. Applicant argues that Nakhaei and Wang do not teach the amended claim limitation “receive historical data comprising the multivariate data which was previously used by the decision-making model to generate a solution”. The examiner respectfully disagrees because Wang states (“as shown in FIG. 2 and FIG. 4, the pedestrian crossing road behavior cognition module is used in the pedestrian crossing road scene, and based on the environment perception and fusion module, the pedestrian crossing road behavior database is constructed. And pedestrians cross the road behavior cognition network model, and then through the historical information of a certain period of time to estimate and predict the behavior of the current pedestrian crossing the road, and output the current pedestrian crossing state. Historical information includes vehicle speed information and relative information between pedestrians and vehicles.” (95)), in which the historical information includes the observed vehicle speeds and environmental information about pedestrians and the surroundings. These observational variables are then stored, then used by the system to predict behavior and make decisions. The system includes using accumulated historical observed information to make decisions. Accordingly, the 35 U.S.C. 103 rejection is maintained. See detailed rejection below.
Applicant's arguments filed June 24, 2022, with respect to the 35 U.S.C. 103 rejection on amended independent claims 1, 11, and 16, have been fully considered but they are not persuasive. Applicant argues that Nakhaei and Wang do not teach the amended claim limitation “present the slice of the decision space of the decision-making model to an end user for analysis of the multivariate data that resulted in the solution”. The examiner respectfully disagrees because Nakhaei states (“the decomposition unit 150 uses utility decomposition to enable approximate solutions for large sequential decision-making problems to be determined by breaking large tasks into individual tasks.” [0046]) which shows that the system using the decision-making model to determine solutions and (“FIGS. 3A-3B, FIGS. 4A-4B, and FIG. 5 is a graphical representation of an exemplary policy or rule derived from utility decomposition, as implemented by the system for utility decomposition with deep corrections of FIG. 1, according to one aspect.” [0013-0015], “Output device(s) 822 such as one or more displays, speakers, printers, or any other output device may be included with computing device 812” [0083]) in which the system can output the result of the decision-making model from the collected data on a display for a user to analyze the data. Accordingly, the 35 U.S.C. 103 rejection is maintained. See detailed rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1-20: 
Claims 1-15 are directed to an apparatus for post-processing of a decision-making model and claims 16-20 are directed to a method for post-processing of a decision-making model which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified claim 1 as the claim that represents the claimed invention for analysis. Claims 11 and 16 are similar to independent claim 1. Claims 1, 11, and 16 recites the limitations of “generate a slice of a decision space”, “fix values of all except two observations”, “modify the values”, and “generate a solution”. These steps fall into the mental processes grouping of abstract ideas as these claim limitations could be done mentally for example using a pen and paper to calculate values and determine a solution based on the observational data. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. With respect to claims 1, 11, and 16, other than reciting “a processor”, nothing in the claim limitations precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claims 1, 11, and 16 recite “a processor”, which is a generic part being applied to the recited abstract limitations. The “receive a decision-making model”, “receive historical data”, and “present the slice of the decision space” of claim 1 is insignificant extra-solution activity as it is merely data gathering and displaying data. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 11, and 16 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0026] and [0116] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 1, 11, and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 11, and 16 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhaei (US 20190310632 A1) in view of Wang et al. (CN106428000A). 
Regarding claims 1-8 and 11-20: 
With respect to claims 1, 11, and 16, Nakhaei teaches: 
a processor; (“A module may include logic, a software controlled microprocessor…” [0022]) 
receive a decision-making model comprising a plurality of states, wherein the decision- making model is processed using multivariate data, and the multivariate data comprises values for at least three observations of a vehicle operational scenario; (““Infer” or “inference”, as used herein, generally refers to the process of reasoning about or inferring states of a system, a component, an environment, a user from one or more observations captured via events or data, etc. Inference may be employed to identify a context or an action or may be employed to generate a probability distribution over states,” [0026], “The location unit 120 or the GPS 122 may receive information associated with the autonomous vehicle… The current velocity and the current position of the autonomous vehicle may be passed to the model generator 140 which may use these parameters to generate a model (e.g., Markov Decision Process (MDP) or Partially Observable Markov Decision Process (POMDP)) based thereon.” [00028]) 
generate a slice of a decision space of the decision-making model; (“the decomposition unit 150 may combine one or more value functions associated with a decision-making task (e.g., travelling from the current position to the target position) to approximate a solution to a more complex, global task. Stated another way, the decomposition unit 150 uses utility decomposition to enable approximate solutions for large sequential decision-making problems to be determined by breaking large tasks into individual tasks.” [0049]) 
fix values of all except two observations of the at least three observations; (“the decomposition unit 150 may build the POMDP model based on utility decomposition so that the POMDP model includes the autonomous vehicle, a first entity, and a second entity. However, based on the utility decomposition approach, the decomposition unit 150 may decompose the global task of collision mitigation into a first sub-task of collision mitigation with respect to the first entity and a second sub-task of collision mitigation with respect to the second entity. In this way, if the autonomous vehicle learns a strategy to mitigate a collision with a single pedestrian, the decomposition unit 150 may utilize decomposition to scale the strategy associated with the single pedestrian to mitigate collisions with multiple pedestrians.” [0048]
modify the values of the two observations to obtain multiple alternative solutions for the decision-making model, wherein the multiple alternative solutions and the modified values form the slice of the decision space, and each of the multiple alternative solutions is associated with a respective first value of a first observation of the two observations and a respective second value of a second observation of the two observations; (“The sensor 130 may receive information associated with one or more of the entities, such as a first entity, a second entity, a third entity, etc. Based on the information received from the sensor 130, a current position and a current velocity may be determined for one or more of the entities.” [0029], “In a non-cooperative multi-agent (e.g., multi-vehicle) setting, these sub-tasks are pairwise interactions (e.g., the interaction is merely between the autonomous vehicle and an entity or obstacle, considered one at a time). The global task may be solved by fusing utilities associated with each sub-task based on a fusion function. Stated another way, value functions may be combined using utility fusion to approximate a value function associated with a global task (e.g., associated with the sequential problems).” [0050], “the decomposition unit 150 uses utility decomposition to enable approximate solutions for large sequential decision-making problems to be determined by breaking large tasks into individual tasks.” [0046]) 
present the slice of the decision space of the decision-making model to an end user for analysis of the multivariate data that resulted in the solution; (“the decomposition unit 150 uses utility decomposition to enable approximate solutions for large sequential decision-making problems to be determined by breaking large tasks into individual tasks.” [0046], “FIGS. 3A-3B, FIGS. 4A-4B, and FIG. 5 is a graphical representation of an exemplary policy or rule derived from utility decomposition, as implemented by the system for utility decomposition with deep corrections of FIG. 1, according to one aspect.” [0013-0015], “Output device(s) 822 such as one or more displays, speakers, printers, or any other output device may be included with computing device 812” [0083]) in which the system can output the result of the decision-making model from the collected data on a display. 
However, Nakhaei does not teach, but Wang teaches: 
receive historical data comprising the multivariate data which was previously used by the decision-making model to generate a solution; (“as shown in FIG. 2 and FIG. 4, the pedestrian crossing road behavior cognition module is used in the pedestrian crossing road scene, and based on the environment perception and fusion module, the pedestrian crossing road behavior database is constructed. And pedestrians cross the road behavior cognition network model, and then through the historical information of a certain period of time to estimate and predict the behavior of the current pedestrian crossing the road, and output the current pedestrian crossing state. Historical information includes vehicle speed information and relative information between pedestrians and vehicles.” (95)) which the historical information includes the observed vehicle speeds and environmental information about pedestrians and the surroundings. These observational variables are stored and used by the system to predict behavior and make decisions. 
Nakhaei also does not teach, but Wang teaches the use of matrices for a decision-making model (“Using the observation matrix and the state update matrix to estimate the position of the next moment in the position field estimated by the Kalman algorithm, set a region of interest, use SVM to search and match, if the target is detected in this region, and is greater than the matching threshold , continue to track, otherwise, as a new pedestrian goal.” (93))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nakhaei’s decision process model system and Wang’s vehicle control system and matrices in order to (“improve the response speed to the traffic environment through autonomous perception of the environment, cognition, decision-making and control, and quickly perform corresponding operations, such as braking and steering, in different scenarios, including dangerous scenarios, thereby improving traffic safety. The research of autonomous driving technology helps to improve the level of intelligent car”) See Wang (1)). 

With respect to claim 2, Nakhaei in combination with Wang, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Nakhaei and Wang teaches a decision process model system of claim 1. Nakhaei further teaches the decision-making model comprises a Partially Observable Markov Decision Process model; (“The model generator may build a Partially Observable Markov Decision Process (POMDP) model of the environment” [0002]) 

With respect to claims 3 and 13, Nakhaei in combination with Wang, as shown in the rejection above, discloses the limitations of claims 1 and 11.
The combination of Nakhaei and Wang teaches a decision process model system of claims 1 and 11. Nakhaei further teaches a display, wherein the processor is configured to graph the slice of the decision space in two dimensions on the display, a first axis of the graph comprising the modified values of the first observation, and a second axis of the graph comprising the modified values of the second observation and wherein the graph displays an indication of respective alternative solutions for combinations of at least some of the modified values of the first observation and the modified values of the second observation; (“The current velocity and the current position of the different entities (e.g., first entity, second entity, third entity, etc.) may be passed to the model generator 140 which may use these parameters to generate the MDP model or the POMDP model based thereon” [0030], “FIGS. 3A-3B, FIGS. 4A-4B, and FIG. 5 is a graphical representation of an exemplary policy or rule derived from utility decomposition, as implemented by the system for utility decomposition with deep corrections of FIG. 1, according to one aspect.” [0013-0015], “Output device(s) 822 such as one or more displays, speakers, printers, or any other output device may be included with computing device 812” [0083]) where the graphical representations FIGS. 3A-3B, FIGS. 4A-4B, and FIG. 5 are solutions generated from the observations of the environment.  

With respect to claim 4, Nakhaei in combination with Wang, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Nakhaei and Wang teaches a decision process model system of claim 1. Nakhaei further teaches determine a value to a next best solution of the decision-making model for the modified value for the first observation and the modified value for the second observation that are associated with the alternative solution, wherein the value to the next best solution is a difference between an output of a reward function for the alternative solution and an output of a reward function for the next best solution; (“the decomposition unit 150 may combine one or more value functions associated with a decision-making task (e.g., travelling from the current position to the target position) to approximate a solution to a more complex, global task. Stated another way, the decomposition unit 150 uses utility decomposition to enable approximate solutions for large sequential decision-making problems to be determined by breaking large tasks into individual tasks.” [0046], “The decomposition unit 150 may determine a state-action value and measure an expected accumulated reward of taking an action a and following an optimal policy associated with entity i. The decomposition unit 150 may calculate an approximation to the global value function based on Equation 2 and combine the value functions provided by Equation 3a and Equation 3b.” [0054], “the reward function may be decomposed additively and each term may be optimized individually by a sub-agent. In this regard, ƒ may be set as the sum of the individual value functions. These individual value functions may be combined based on utility fusion to approximate the value function associated with the global task, thereby scaling the solution.” [0051]) 

With respect to claims 5 and 18, Nakhaei in combination with Wang, as shown in the rejection above, discloses the limitations of claims 1 and 16.
The combination of Nakhaei and Wang teaches a decision process model system of claims 1 and 16. Nakhaei further teaches a display, wherein the processor is configured generate a graph having a first axis comprising the modified values of the first observation, and a second axis comprising the modified values of the second observation, the graph displaying a respective value to the next best solution for each of the alternative solutions; (“FIGS. 3A-3B, FIGS. 4A-4B, and FIG. 5 is a graphical representation of an exemplary policy or rule derived from utility decomposition, as implemented by the system for utility decomposition with deep corrections of FIG. 1, according to one aspect.” [0013-0015], “Output device(s) 822 such as one or more displays, speakers, printers, or any other output device may be included with computing device 812” [0083], “the decomposition unit 150 uses utility decomposition to enable approximate solutions for large sequential decision-making problems to be determined by breaking large tasks into individual tasks” [0046]) 

With respect to claim 6, Nakhaei in combination with Wang, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Nakhaei and Wang teaches a decision process model system of claim 1. Nakhaei further teaches memory storing the decision-making model, wherein the processor is configured to receive the decision-making model from the memory; (“The controller 110 may include a processor 112 and a memory 114 which stores one or more instructions to be executed by the processor 112.” [0027]) 

With respect to claims 7 and 19, Nakhaei in combination with Wang, as shown in the rejection above, discloses the limitations of claims 1 and 16.
The combination of Nakhaei and Wang teaches a decision process model system of claims 1 and 16. Nakhaei further teaches:
generate a second slice of the decision space of the decision-making model; (“The decomposition unit 150 may solve these two sub-tasks individually. In other words, the decomposition unit 150 may calculate the value associated with mitigating collision with each entity i under the assumption that the entity i is the only entity to be avoided. Because the decomposition unit 150 calculates these values or functions individually (e.g., based on the autonomous vehicle and entityi), the interaction between the autonomous vehicle and each entity is considered pairwise.” [0049]) 
fix values of all observations of the at least three observations except for the first observation and a third observation of the at least three observations that is different from the first observation and the second observation; (“the decomposition unit 150 may build the POMDP model based on utility decomposition so that the POMDP model includes the autonomous vehicle, a first entity, and a second entity. However, based on the utility decomposition approach, the decomposition unit 150 may decompose the global task of collision mitigation into a first sub-task of collision mitigation with respect to the first entity and a second sub-task of collision mitigation with respect to the second entity.” [0048])
modify the values of the first observation and the third observation to obtain multiple second alternative solutions for the decision-making model, wherein the multiple second alternative solutions and the modified values form the second slice of the decision space, and each of the multiple second alternative solutions is associated with a respective first value of the first observation and a respective third value of the third observation; (“The decomposition unit 150 may determine a state-action value and measure an expected accumulated reward of taking an action a and following an optimal policy associated with entity i. The decomposition unit 150 may calculate an approximation to the global value function based on Equation 2 and combine the value functions provided by Equation 3a and Equation 3b.” [0054], “the decomposition unit 150 uses utility decomposition to enable approximate solutions for large sequential decision-making problems to be determined by breaking large tasks into individual tasks” (0046] “controller 110 may receive characteristics associated with the autonomous vehicle, such as the current position and the current velocity. The current velocity and the current position of the different entities (e.g., first entity, second entity, third entity, etc.) may be passed to the model generator 140 which may use these parameters to generate the MDP model or the POMDP model” [0030]) 

With respect to claims 8 and 17, Nakhaei in combination with Wang, as shown in the rejection above, discloses the limitations of claims 1 and 16.
The combination of Nakhaei and Wang teaches a decision process model system of claims 1 and 16. Nakhaei further teaches:
the vehicle operational scenario comprises an intersection, and the at least three observations of the vehicle operational scenario comprise a proximity of the autonomous vehicle to the intersection, a proximity of a second vehicle to the intersection, and a priority of the autonomous vehicle relative to the second vehicle; (““Entity”, as used herein, refers to any objects or obstacles in a roadway or along a path being travelled by the vehicle and may include pedestrians, other vehicles, animals, debris, potholes, etc. Further, an ‘obstacle’ may include most any traffic condition, road condition, weather condition, features of the environment, etc. Examples of obstacles may include, but are not necessarily limited to other vehicles (e.g., obstacle vehicle), buildings, landmarks, obstructions in the roadway, road segments, intersections, etc. Thus, obstacles may be found, detected, or associated with a path, one or more road segments, etc. along a route on which the vehicle is travelling or is projected to travel along.” [0021]) 
the at least three observations of the vehicle operational scenario are indicated in seconds; (“The constant velocity model with random noise for the entity means that the entity or pedestrian may be modeled to be associated with a random amount of movement or velocity {−1 m/s, 0 m/s, 1 m/s} at each time step.” [0038] which shows that the observations are measured using seconds as units) 

With respect to claim 12, Nakhaei in combination with Wang, as shown in the rejection above, discloses the limitations of claim 11.
The combination of Nakhaei and Wang teaches a decision process model system of claim 11. Nakhaei further teaches wherein the solution comprises one of a decision to stop the autonomous vehicle, a decision for the autonomous vehicle to proceed, or a decision to edge the autonomous vehicle; (“The action space is a set of actions may include a hard braking action, a moderate braking action, maintaining velocity, and an acceleration action.” [0008])

With respect to claim 14, Nakhaei in combination with Wang, as shown in the rejection above, discloses the limitations of claim 11.
The combination of Nakhaei and Wang teaches a decision process model system of claim 11. Nakhaei further teaches modifying a probabilistic transition matrix of the decision-making model by, for a state and an observation of the at least three observations, modifying a probability that the state will result based on a change in value of the observation of the at least three observations; (“Inference may be employed to identify a context or an action or may be employed to generate a probability distribution over states, for example. An inference may be probabilistic. For example, computation of a probability distribution over states of interest based on a consideration of data or events.” [0026]) 

With respect to claim 15, Nakhaei in combination with Wang, as shown in the rejection above, discloses the limitations of claim 11.
The combination of Nakhaei and Wang teaches a decision process model system of claim 11. Nakhaei further teaches modifying a probabilistic observation matrix of the decision-making model by, for the state and an observation of the at least three observations, modifying a probability that a value of the observation of the at least three observations will exist at the state; (“Inference may be employed to identify a context or an action or may be employed to generate a probability distribution over states, for example. An inference may be probabilistic. For example, computation of a probability distribution over states of interest based on a consideration of data or events.” [0026], “controller 110 may receive characteristics associated with the autonomous vehicle, such as the current position and the current velocity. The current velocity and the current position of the different entities (e.g., first entity, second entity, third entity, etc.) may be passed to the model generator 140 which may use these parameters to generate the MDP model or the POMDP model” [0030]) 

With respect to claim 20, Nakhaei in combination with Wang, as shown in the rejection above, discloses the limitations of claim 19.
The combination of Nakhaei and Wang teaches a decision process model system of claim 19. Nakhaei further teaches:
generating a first two-dimensional graph of the multiple alternative solutions, a first axis of the first two-dimensional graph comprising the modified values of the first observation, and a second axis of the first two-dimensional graph comprising the modified values of the second observation; (“FIGS. 3A-3B, FIGS. 4A-4B, and FIG. 5 is a graphical representation of an exemplary policy or rule derived from utility decomposition, as implemented by the system for utility decomposition with deep corrections of FIG. 1, according to one aspect.” [0013-0015]) 
generating a second two-dimensional graph of the multiple second alternative solutions, a first axis of the second two-dimensional graph comprising the modified values of the first observation, and a second axis of the second two-dimensional graph comprising the modified values of the third observation; (“FIGS. 3A-3B, FIGS. 4A-4B, and FIG. 5 is a graphical representation of an exemplary policy or rule derived from utility decomposition, as implemented by the system for utility decomposition with deep corrections of FIG. 1, according to one aspect.” [0013-0015], “The decomposition unit 150 may solve these two sub-tasks individually. In other words, the decomposition unit 150 may calculate the value associated with mitigating collision with each entity i under the assumption that the entity i is the only entity to be avoided.” [0049]) 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhaei (US 20190310632 A1) in view of Wang et al. (CN106428000A) in further view of Jeong et al. (US 20140067483 A1). 
Regarding claims 9-10:
With respect to claim 9, Nakhaei in combination with Wang, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Nakhaei and Wang teaches a decision process model system of claim 1. Nakhaei further teaches: 
the processor is configured to process the decision-making model to generate a baseline solution; (“the decomposition unit 150 may combine one or more value functions associated with a decision-making task (e.g., travelling from the current position to the target position) to approximate a solution to a more complex, global task. Stated another way, the decomposition unit 150 uses utility decomposition to enable approximate solutions for large sequential decision-making problems to be determined by breaking large tasks into individual tasks.” [0046])
Nakhaei does not teach but Jeong teaches:
the apparatus further comprises: a display, wherein the processor is configured to graph the baseline solution using a radar chart, at least some of the at least three observations represented a respective separate axis; (“The input unit may receive evaluation scores and weighted values of the plurality of evaluation items from a user. The dividing unit may calculate angles of arcs of sectors corresponding to the respective evaluation items on the basis of the weighted values of the respective evaluation items, and divide the single circle into sectors corresponding to the amount of the evaluation items at the angles of the arcs of the sectors corresponding to the respective evaluation items.” [0009]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nakhaei’s decision process model system and Wang’s vehicle control system and matrices with Jeong’s radar chart because (“A radar chart is advantageous in that a tendency of the respective items can be easily noticed because several measurement targets are superimposed.” See Jeong [0005]). 

With respect to claim 10, Nakhaei in combination with Wang and Jeong, as shown in the rejection above, discloses the limitations of claim 9.
The combination of Nakhaei, Wang, and Jeong teaches a decision process model system of claim 9. Nakhaei further teaches:
the baseline solution is one a plurality of baseline solutions generated using the decision- making model; (“decomposition unit 150 may combine one or more value functions associated with a decision-making task (e.g., travelling from the current position to the target position) to approximate a solution to a more complex, global task. Stated another way, the decomposition unit 150 uses utility decomposition to enable approximate solutions for large sequential decision-making problems to be determined by breaking large tasks into individual tasks.”) [0046]) 
Nakhaei does not teach but Jeong teaches:
the processor is configured to graph each of the baseline solutions using a respective radar chart having equidistantly-spaced axes; (“A circle is divided into sections each having an equal space according to the number of respective evaluation items, spaces to be measured are divided at equal intervals concentrically starting from the center of the circle… A radar chart is advantageous in that a tendency of the respective items can be easily noticed because several measurement targets are superimposed.” [0005]) 
polygons of the radar charts associated with a first baseline solution of the plurality of baseline solutions are distinguished from polygons of the radar charts associated with a second baseline solution by a display element comprising at least one of a color, a fill, or a line connecting data values for each spoke; (“FIG. 6 is a view illustrating a method for calculating achievement of an i-th evaluation item over a reference radar chart in the radar chart” [0025], “A radar chart is advantageous in that a tendency of the respective items can be easily noticed because several measurement targets are superimposed.” [0005]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nakhaei’s decision process model system and Wang’s vehicle control system and matrices with Jeong’s radar chart because (“A radar chart is advantageous in that a tendency of the respective items can be easily noticed because several measurement targets are superimposed.” See Jeong [0005]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662